 1   DAVID E. MASTAGNI (SBN 204244)
     ISAAC S. STEVENS (SBN 251245)
 2   IAN B. SANGSTER (SBN 287963)
     MASTAGNI HOLSTEDT
 3   A Professional Corporation
     1912 I Street
 4   Sacramento, California 95811-3151
     Telephone: (916) 446-4692
 5   Facsimile: (916) 447-4614
     davidm@mastagni.com
     istevens@mastagni.com
 6   isangster@mastagni.com
 7   Attorneys for Plaintiffs
 8   MORIN I. JACOB (SBN 204598)
     RICHARD C. BOLANOS (SBN 111343)
 9   LISA S. CHARBONNEAU (SBN 245906)
     LIEBERT CASSIDY WHITMORE
10   135 Main Street, 7th Floor
     San Francisco, CA 94105
11   Telephone: (415) 512-3000
     Facsimile: (415) 856-0306
12   mjacob@lcwlegal.com
     rbolanos@lcwlegal.com
13   lcharbonneau@lcwlegal.com
     Attorneys for Defendant
14

15                              IN THE UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17

18    KEVIN BURRIS, on behalf of himself and         Case No. 4:18-cv-02102-HSG
      all similarly situated individuals,
19                                                    Complaint Filed: April 6, 2018
                         Plaintiff,
20                                                   COLLECTIVE ACTION - 29 U.S.C. 216(b)
             vs.
21                                                   STIPULATION AND ORDER RE:
      CITY OF PETALUMA,                              EXTENDING PARTIES’ TIME TO
22                                                   SUBMIT SETTLEMENT TO COURT FOR
                         Defendant.                  APPROVAL AND RESETTING CMC
23                                                   DATE
24

25

26          TO THE COURT AND ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF
27   RECORD:
28          WHEREAS, this putative collective action was filed on April 6, 2018, asserting the City

                                                                               BURRIS v. CITY OF PETALUMA
     STIPULATION AND ORDER                                                       Case No. 4:18-cv-02102-HSG
 1   of Petaluma, the named Defendant in this action, violated the overtime payment provisions of the
 2   Fair Labor Standards Act (“FLSA”);
 3           WHEREAS, the City was served the Summons and Complaint on April 16, 2018;
 4           WHEREAS, pursuant to stipulation and order, the City’s deadline for the City to respond
 5   to the Complaint has been vacated (see Dkt. No. 38);
 6           WHEREAS, the Parties have been engaged in substantive settlement discussions in an
 7   effort to resolve this action, including the City providing Plaintiffs with payroll records and other
 8   information pertinent to their claims, and attending an informal settlement conference on July 17,
 9   2018;
10           WHEREAS, this Court issued an order referring this case to Magistrate Judge Jacqueline
11   Scott Corley for settlement proceedings on October 22, 2018 (see Dkt. No. 29);
12           WHEREAS, the Parties attended a full-day of settlement negotiations on January 31, 2019
13   with the assistance of Judge Corley (see Dkt. No. 36);
14           WHEREAS, tentative settlement was reached at the January 31, 2019 settlement
15   conference, but the Parties need additional time to finalize settlement terms, draft the settlement
16   agreement, obtain approval from all Parties, and prepare briefing for this court in order to secure
17   its approval of the settlement;
18           WHEREAS, the Parties have been negotiating the material terms of settlement and have
19   entered into an agreement on the same on or about April 11, 2019;
20           WHEREAS, the Parties agree they need additional time to finalize a long-form settlement
21   agreement and obtain signatures from all plaintiffs, and to draft their settlement-related
22   submissions for the Court;
23           WHEREAS, the Parties agree that the Parties’ deadline to submit their settlement
24   agreement to the Court should be extended to June 5, 2019; and
25           WHEREAS, the Parties agree that the Case Management Conference currently set forth
26   May 7, 2019 should be reset for June 11, 2019, or a later date convenient for the Court.
27           THEREFORE, IT IS HEREBY STIPULATED by the Parties:
28           1) The Case Management Conference currently set for May 7, 2019 is reset to June 11,

     STIPULATION AND ORDER                              2                          BURRIS v. CITY OF PETALUMA
                                                                                     Case No. 4:18-cv-02102-HSG
 1               2019, or a later date convenient for the Court;
 2          2) The Parties must submit their settlement agreement to this Court for approval no later
 3               than June 5, 2019.
 4

 5                                                 Respectfully Submitted:
 6

 7   Dated: April 22, 2019                         MASTAGNI HOLSTEDT, APC
 8
                                                   By: /s/ David E. Mastagni
 9                                                 DAVID E. MASTAGNI
10                                                 ISAAC S. STEVENS
                                                   IAN B. SANGSTER
11                                                 Attorneys for Plaintiff

12
     Dated: April 22, 2019                         LIEBERT CASSIDY WHITMORE
13

14
                                                   By: /s/ Morin I. Jacob
15                                                 MORIN I. JACOB
                                                   RICHARD C. BOLANOS
16                                                 LISA S. CHARBONNEAU
                                                   Attorneys for Defendant
17

18
                               DECLARATION OF DAVID E. MASTAGNI
19

20   I, DAVID E. MASTAGNI, declare as follows:

21          1.      I am an attorney at law duly licensed to practice in the State of California and am

22   specifically admitted to practice before the Northern District of California.

23          2.      I am an attorney of record for Plaintiff in this action and make this declaration within

24   my personal knowledge. If called upon to testify, I could and would testify competently with

25   respect thereto.

26          3.      Since June 2018, the Parties in this case have begun meaningful and concrete

27   settlement discussions.

28          4.      In furtherance of settlement discussions, Defendant has provided Plaintiffs with

     STIPULATION AND ORDER                              3                            BURRIS v. CITY OF PETALUMA
                                                                                       Case No. 4:18-cv-02102-HSG
 1   payroll records and other requested information pertinent to Plaintiffs’ claims in the hopes of
 2   settling this matter without further litigation.
 3           5.      On July 17, 2018, the Parties met at Petaluma City Hall to discuss settlement of
 4   this case. The discussions were productive and the Parties continue to engage in meaningful and
 5   concrete settlement negotiations.
 6           6.      The Parties participated in a full-day settlement conference supervised by
 7   Magistrate Judge Jacqueline Scott Corley on January 31, 2019. Prior to the settlement
 8   conference, the Parties submitted two rounds of briefing to Judge Corley.
 9           7.      Toward the end of the settlement conference, the Parties reached a tentative
10   agreement on material terms of settlement of this matter.
11           8.      The Parties agreed on the material terms of settlement on or around April 11,
12   2019. The Parties now seek additional time to finalize a long-form settlement agreement, obtain
13   necessary signatures, and draft and submit settlement-related papers to the Court. For this reason,
14   the Parties seek to extend their deadline to submit their settlement agreement to the Court and
15   reset the currently-scheduled case management conference.
16           9.      Prior to this, the Parties stipulated to extend the Defendant’s time to respond to
17   Plaintiffs’ Complaint from May 7, 2018 to July 6, 2018, again stipulated to extend the
18   Defendant’s time to respond to Plaintiffs’ Complaint from July 6, 2018 to August 10, 2018, again
19   stipulated to extend Defendant’s time to respond to Plaintiffs’ Complaint from August 10, 2018 to
20   October 26, 2018, again stipulated to extend Defendant’s time to respond to Plaintiffs’ Complaint
21   from October 26, 2018 to December 21, 2018, and again stipulated to extend Defendant’s time to
22   respond to Plaintiffs’ Complaint from December 21, 2018 to February 21, 2019. After attending
23   the January 31, 2019 settlement conference, the Parties stipulated to vacate Defendant’s deadline
24   to respond to Plaintiffs’ Complaint and to vacate the initial case management conference then-set
25   for March 20, 2019, as well as stipulated that the Parties must submit their settlement agreement
26   to this Court for approval no later than May 1, 2019.
27           9.      Our request if granted, will impact the currently scheduled Case Management
28   Conference, and related deadlines, set by the Court.

     STIPULATION AND ORDER                              4                          BURRIS v. CITY OF PETALUMA
                                                                                     Case No. 4:18-cv-02102-HSG
 1          10.      I do not believe any party will be prejudiced by vacating the existing Court dates
 2   and setting a new deadline for submission of the Parties’ anticipated settlement to the Court and
 3   related case management conference.
 4

 5                                                 /s/ David E. Mastagni
                                                   DAVID E. MASTAGNI
 6

 7

 8                                                 ORDER

 9   IT IS SO ORDERED THAT:

10          1) The Case Management Conference currently set for May 7, 2019 is reset for June 11,

11                2019 at 2 p.m.;

12          2) The Parties must submit their settlement agreement to this Court for approval no later

13                than June 5, 2019;

14          3) If a motion for approval of settlement is filed on or before June 5, 2019, the case

15                management conference will be vacated.

16

17

18
     Dated: April 22, 2019                         __________________________________
19                                                 HON. HAYWOOD S. GILLIAM, JR.
                                                   United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                             5                          BURRIS v. CITY OF PETALUMA
                                                                                    Case No. 4:18-cv-02102-HSG
